 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9    AMAZON.COM, INC., a Delaware corporation,
                                                            No. C19-523 RSM
10                              Plaintiff,
                                                            ORDER GRANTING PLAINTIFF
11                                                          AMAZON.COM, INC.’S MOTION
             v.
                                                            FOR AUTHORIZATION FOR
12                                                          ALTERNATIVE SERVICE OF
      ROY ORON, an individual; JEFFREY GILES,
      an individual; DALE BROWN, an individual;             PROCESS
13
      FIRST IMPRESSION INTERACTIVE, INC., an
14    Illinois corporation; and JOHN DOES 1–10,

15                              Defendants.

16

17           This matter comes before the Court on Plaintiff Amazon.com, Inc.’s (“Amazon”)

18    Motion for Authorization for Alternative Service of Process. The Court has reviewed the

19    Motion and supporting documents, as well as the papers filed in connection with this matter.

20    The Court finds good cause to grant Amazon’s motion. The Court orders that Amazon has

21    leave under Federal Rule of Civil Procedure 4(f)(3) to serve Defendant Roy Oron with the

22    Complaint, the Summons, and this Order by registered international mail to the address 533

23    Hazait Street, 59 Hazait, Beit Aryeh, 7194700 Israel and by registered email to the email

24    address roy@clickomy.com. Such service shall be made no later than ten days from the date of

25    this Order or at such time as may be extended by this Court.

26           //

27
     ORDER GRANTING AMAZON’S MOTION                                          Davis Wright Tremaine LLP
                                                                                      L AW O F FI CE S
     FOR ALTERNATIVE SERVICE (2:19-CV-00523-RSM) — 1                            920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104
                                                                           206.622.3150 main · 206.757.7700 fax
 1

 2

 3           DATED this 6th day of June 2019.
 4

 5                                               A
                                                 RICARDO S. MARTINEZ
 6                                               CHIEF UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11
      Presented by:
12
      DAVIS WRIGHT TREMAINE LLP
13    Attorneys for Plaintiff Amazon.com, Inc.
14    By s/ Bonnie E. MacNaughton
         Bonnie E. MacNaughton, WSBA #36110
15       James H. Wendell, WSBA #46489
         Sara A. Fairchild, WSBA #54419
16       920 Fifth Avenue, Suite 3300
         Seattle, WA 98104
17       Tel: (206) 622-3150
         Fax: (206) 757-7700
18       Email: bonniemacnaughton@dwt.com
                 jamiewendell@dwt.com
19               sarafairchild@dwt.com
20

21

22

23

24

25

26

27
     ORDER GRANTING AMAZON’S MOTION FOR                             Davis Wright Tremaine LLP
                                                                             L AW O F FI CE S
     ALTERNATIVE SERVICE (2:19-CV-00523-RSM) — 2                       920 Fifth Avenue, Suite 3300
                                                                           Seattle, WA 98104
                                                                  206.622.3150 main · 206.757.7700 fax
